Citation Nr: 0401554	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-14 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a beginning date earlier than June 13, 2001, 
for dependent's educational assistance under Chapter 35, 
Title 38, United States Code (Chapter 35).  


REPRESENTATION

Appellant represented by:	James P. Stagg, attorney at 
law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from June 1974 to June 
1980.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2002 determination by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), that the appellant was entitled to 
educational assistance under Chapter 35.  The RO informed the 
veteran that he could select the date for the benefits to 
begin: June 13, 2001, the date VA established Chapter 35 
eligibility; or July 18, 2001, the date VA notified the 
veteran he was considered permanently and totally disabled, 
or any date between those two dates.  The RO stated that it 
had chosen the date of notification (July 18, 2001) as the 
most advantageous for the veteran.  However, the veteran has 
indicated that he was informed that the effective date was 
June 13, 2001.  Since he is claiming an effective date 
earlier than June 13, 2001 and was informed that it was his 
choice between the two dates, June 13 or July 18, 2001, the 
Board has styled the issue as noted on the title page.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A July 2001 rating decision held that basic eligibility 
to Dependent's Educational Assistance was established from 
June 13, 2001, due to the fact that the veteran had a total 
service-connected disability, permanent in nature; the 
veteran was informed of this decision by July 18, 2001, 
correspondence.

3.  The appellant was born in September 1979.  


CONCLUSION OF LAW

The appellant's claim for entitlement to a beginning date 
earlier than June 13, 2001, for dependent's educational 
assistance under Chapter 35 is without legal merit.  
38 U.S.C.A. § 3512 (West 2002); 38 C.F.R. § 21.3041 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board first notes that since this matter will ultimately 
be determined as a matter of law, further development is not 
necessary under the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C. §§ 5102, 5103, 5103A, 5107) (West 
2002).  The Board finds that the salient facts of record are 
not in dispute, and that therefore there is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  Even 
with the application of the VCAA, the record reflects that 
the appellant has been provided with the applicable law and 
regulations, and that there is no indication that there are 
any outstanding pertinent records that have not been obtained 
or that are not sufficiently addressed in records contained 
in the claims file.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply). 

VCAA recognizes certain circumstances where VA will refrain 
from or discontinue providing assistance.  Circumstances in 
which VA will refrain from or discontinue providing 
assistance in obtaining evidence include, but are not limited 
to, if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a)(2) (West 2002).  Therefore, any deficiency in notice 
to the appellant as to the duty to assist, including the 
respective responsibilities of the parties for securing 
evidence, is harmless error.  See Valiao v. Principi, 17 Vet. 
App. 229 (2003).   

The appellant contends that he is entitled to a beginning 
date for educational assistance under Chapter 35 earlier than 
June 13, 2001.  He asserts that his benefits should be back-
dated to August 1998, when he started college.  

Turning to the history of the claim, a July 2001 rating 
decision by the Boise, Idaho, RO, held that basic eligibility 
to Dependent's Educational Assistance was established from 
June 13, 2001, due to the fact that the veteran had a total 
service-connected disability, permanent in nature.  The 
rating decision noted that the effective date was the date of 
the veteran's most recent VA examination.  The RO  informed 
the veteran of the decision in correspondence dated July 18, 
2001.

The appellant applied for Chapter 35 education benefits in 
October 2001.  On his VA application form, he provided that 
he was born in September 1979.  He was notified of his 
eligibility for Chapter 35 education benefits, as well as the 
possible beginning dates, by January 2002 correspondence from 
the St. Louis RO.  

The law provides that basic eligibility for Chapter 35 
benefits is established in one of several ways, including 
being the child of a veteran who has a total and permanent 
disability rating from a service-connected disability.  38 
U.S.C.A. § 3501(a)(1)(A)(West 2002); 38 C.F.R. § 21.3021 
(2003).  The basic beginning date of an eligible child's 
period of eligibility is his or her eighteenth birthday, or 
successful completion of secondary schooling, whichever 
occurs first; the basic ending date is the eligible child's 
twenty-sixth birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 
21.3041.  An eligible child may have a beginning date later 
than the basic beginning date if the effective date of the 
permanent and total disability rating occurs after the child 
has reached eighteen but before he or she has reached twenty-
six, in which case the beginning date of eligibility will be 
the effective date of the rating or the date of notification 
to the veteran from whom the child derives eligibility, 
whichever is more advantageous to the eligible child.  
38 C.F.R. § 21.3041(b)(2)(ii).

Applying the laws to the facts of the present case, the Board 
concludes that the appellant has no legal entitlement to a 
beginning date earlier than June 13, 2001.  The appellant was 
22 years old at the time of the effective date of the 
veteran's permanent and total disability rating.  Thus, the 
beginning date of eligibility will be the effective date of 
the permanent and total disability rating (June 13, 2001) or 
the date of notification to the veteran from whom the child 
derives eligibility (July 18, 2001).  Id.  The law simply 
does not provide for an earlier beginning date, such as 
August 1998. 

The Board points out that the purpose of Chapter 35 
survivors' and dependents' educational assistance benefits is 
to provide opportunities for education to children whose 
education would otherwise be impeded or interrupted by reason 
of the disability or death of a parent from a service-
connected disability, and for the purpose of aiding such 
children in obtaining the educational status which they might 
normally have aspired to and obtained but for the disability 
or death of such parent.  38 U.S.C.A. § 3500 (West 2002).  In 
Erspamer v. Brown, 9 Vet. App. 507, 509-510 (1996), the 
United States Court of Appeals for Veterans Claims (Court) 
indicated that the intent of that statute was clear on its 
face.  In that case, the appellant sought educational 
assistance under Chapter 35 for a law school education he had 
completed several years prior to the RO granting service 
connection for the cause of the veteran's death.  The 
appellant in Erspamer indicated that if not for the RO's 
delay in granting service connection for the cause of his 
father's death, he would have been entitled to educational 
assistance for his law school education.  The Court rejected 
the appellant's arguments, holding that there was simply no 
legal basis to award educational assistance benefits many 
years after the period of eligibility, and that to do 
otherwise would conflict with the express intent of Chapter 
35. 

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis, 
supra.  Accordingly, entitlement to a beginning date earlier 
than June 13, 2001, for dependent's educational assistance 
under Chapter 35 is denied.


ORDER

Entitlement to a beginning date earlier than June 13, 2001, 
for dependent's educational assistance under Chapter 35 is 
denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



